DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed August 24, 2022 is acknowledged and has been entered.  Claims 2, 5, 8, and 10 have been amended.  Claims 21-24 have been canceled.

2.	Claims 2, 5-8, 10-14, 16, 17, 19, and 20 are pending in the application and have been examined.

Priority
3.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the earlier filing date of Provisional Application No. 61/671,508 is acknowledged.  
However, claims 2, 5-8, 10-14, 16, 17, 19, and 20 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application, namely July 12, 2013.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed May 27, 2022. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 2, 5-8, 10-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	At page 6 of the amendment filed August 24, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claims 2, 5-8, 10-14, 16, 17, 19, and 20 are indefinite for the following reasons:
	(a)	Claims 21 and 23 depend from claim 1, which has been canceled.  It is therefore not clear to what subject matter claims 21 and 23 are drawn.
(b)	Claims 2, 5-7, 13, 16, and 19 are drawn to a method of promoting transplant tolerance in a subject “in need thereof”.  The claims are indefinite because it cannot be ascertained when or why any given subject is to be regarded as being “in need thereof” or not.  Notably although intended for use in promoting transplant tolerance the method does not comprise an active step by which a transplant is made or by which the subject must receive a transplant.  In fact, according to claim 2, for example, the method comprises only the step of administering to the subject an effective amount of T cells genetically modified to express a chimeric antigen receptor (CAR).  This step according to the claim is to be taken “before, at the same time as, or after a tissue is transplanted into the subject”; so therefore it follows that the step of administering to the subject the genetically modified T cells may occur before transplantation of a tissue into the subject and since the transplantation may or may not occur (as according to claim 2, for example, it need not) it is unclear of when or why the subject should be regarded as being “in need thereof”.  When and why is a subject to be regarded as “in need thereof”?  Must a tissue be transplanted into the subject or not?  Is the claimed invention regarded as a method of promoting transplant tolerance in a subject into whom a tissue has been transplanted or not?  It is unclear.
In addition, it is noted that according to claim 2, the effective of amount of T cells genetically engineered to express a CAR that is administered to the subject is “capable of depleting B cells expressing CD19 in the subject, thereby promoting transplant tolerance in the subject following transplantation of the tissue in the subject [italics added for emphasis]” and yet according to the preceding language of the claim is not evident that the method actually comprises an active step by which a tissue is transplanted into the subject.  How might it ever be possible to promote transplant tolerance in the subject following transplantation of a tissue into the subject if the tissue is not transplanted into the subject?  It is unclear, especially since it is not possible to promote “transplant tolerance” in the absence of a transplant.
It is only according to claim 7 that is would seem that the invention might only ever be practiced to achieve the sought-after effect, namely the promotion of transplant tolerance in the subject since claim 7 recites, “wherein the T cells are administered after the tissue is transplanted into the subject [underscoring added for emphasis]”.  So, although claim 7 does not recite a step by which a tissue is transplanted into the subject, since it recites the step of administering to the subject the genetically modified T cells and because this step must be taken after the tissue is transplanted into the subject, logically, the invention must comprise a step by which the tissue is transplanted into the subject.  This however is not the case otherwise.  For example, according to claim 6, the T cells are administered before the tissue is transplanted into the subject and thus the invention does not comprise a step by which a tissue is transplanted into the subject.  If the tissue is not transplanted into the subject with the course of practicing the claimed invention, how then should it ever be expected that the invention is suitably used to promote transplant tolerance in the subject.  It is not possible to promote “transplant tolerance” in the absence of a transplant. 
(c)	Claims 8, 10-12, 14, 17, and 20 are drawn to a method of treating graft versus host disease (GVHD) in a subject “in need thereof”.  The claims are indefinite because it cannot be ascertained when or why any given subject is to be regarded as being “in need thereof” or not.  Notably although intended for use in treating GVHD the subject is not necessarily a subject suffering from GVHD and moreover the subject to whom the claims are directed is not necessarily a subject that has received a graft (so as to possibly be suffering from GVHD).  In addition, the claimed method does not comprise an active step by which a graft into the subject is made.  In fact, according to claim 8, for example, the method comprises only the step of administering to the subject an effective amount of T cells genetically modified to express a chimeric antigen receptor (CAR).  This step according to the claim is to be taken “before, at the same time as, or after a tissue is transplanted into the subject”; so therefore it follows that the step of administering to the subject the genetically modified T cells may occur before transplantation of a tissue (or graft) into the subject and since the transplantation (or graft) may or may not occur (as according to claim 8, for example, it need not) it is unclear of when or why the subject should be regarded as being “in need thereof”.  So, then, when and why is any given subject to be regarded as being “in need thereof”?  Must a tissue (or graft) be transplanted into the subject or not?  Is the claimed invention regarded as a method of treating GVHD in a subject into whom a tissue or graft has been transplanted or not?  It is unclear.  
In addition, it is noted that according to claim 8, the effective of amount of T cells genetically engineered to express a CAR that is administered to the subject is “capable of depleting B cells expressing CD19 in the subject, thereby reducing the frequency or severity of at least one sign or symptom of GVHD in the subject following transplantation of the tissue in the subject [italics added for emphasis]” and yet according to the preceding language of the claim is not evident that the method actually comprises an active step by which a tissue is transplanted into the subject.  How might it ever be possible to treat GVHD by reducing the frequency or severity of at least one sign or symptom of GVHD in the subject following transplantation of a tissue into the subject if the tissue is not transplanted into the subject?  It is unclear, especially since it is not possible to treat a disease (such as GVHD) in a subject if the subject does not have the disease.  Moreover, if a subject need not GVHD, then, how might it ever be said that the method is effective to reduce the frequency or severity of at least one sign or symptom of GVHD?  It makes no sense because if the subject does not have GVHD then there will be no sign or symptom thereof, the frequency or severity of which might be reduced by administering to the subject an effective amount of the genetically engineered T cells.
It is only according to claim 12 that is would seem that the invention might only ever be practiced to achieve the sought-after effect, namely the treatment of GVHD in the subject since claim 12 recites, “wherein the T cells are administered after the tissue is transplanted into the subject [underscoring added for emphasis]”.  So, although claim 12 does not recite a step by which a tissue is transplanted into the subject, since it recites the step of administering to the subject the genetically modified T cells and because this step must be taken after the tissue is transplanted into the subject, logically, the invention must comprise a step by which the tissue is transplanted into the subject.  This however is not the case otherwise.  For example, according to claim 11, the T cells are administered before the tissue is transplanted into the subject and thus the invention does not comprise a step by which a tissue is transplanted into the subject.  If the tissue is not transplanted into the subject with the course of practicing the claimed invention, how then should it ever be expected that the invention is suitably used to treat GVHD by reducing the frequency or severity of at least one sign or symptom of GVHD in the subject.  It is not possible to “treat” a disease that is not present; and moreover, if the disease is not present, it is not possible to reduce the frequency or severity of at least one sign or symptom thereof.
(d)	Claim 5 is indefinite because the claim depends from claim 2 and recites, “wherein the T cells are administered at the same time as [sic] the tissue is transplanted into the subject.”  According to claim 2 the method comprises only a step by which an effective amount of T cells genetically engineered to express a CAR are administered to the subject.  It does not comprise a step by which a tissue is transplanted.  Therefore it is unclear how it is possible to administer the T cells at the same time the tissue is transplanted into the subject.  What is the subject matter that is regarded as the invention?  Is it a method that comprises transplanting a tissue into a subject?  Has this step been omitted from the body of claim 2?    
(e)	Claim 10 is indefinite because the claim depends from claim 8 and recites, “wherein the T cells are administered at the same time as [sic] the tissue is transplanted into the subject.”  According to claim 8 the method comprises only a step by which an effective amount of T cells genetically engineered to express a CAR are administered to the subject.  It does not comprise a step by which a tissue is transplanted.  Therefore it is unclear how it is possible to administer the T cells at the same time the tissue is transplanted into the subject.  What is the subject matter that is regarded as the invention?  Is it a method that comprises transplanting a tissue into a subject?  Has this step been omitted from the body of claim 8?    
(f)	Claim 6 is indefinite because the claim depends from claim 2 and recites, “wherein the T cells are administered before the tissue is transplanted into the subject.”  According to claim 2 the method comprises only a step by which an effective amount of T cells genetically engineered to express a CAR are administered to the subject.  It does not comprise a step by which a tissue is transplanted.  Therefore it is unclear how it is possible to administer the T cells before the tissue is transplanted into the subject.  What is the subject matter that is regarded as the invention?  Is it a method that comprises transplanting a tissue into a subject?  Has this step been omitted from the body of claim 2?    
(g)	Claim 11 is indefinite because the claim depends from claim 8 and recites, “wherein the T cells are administered before the tissue is transplanted into the subject.”  According to claim 8 the method comprises only a step by which an effective amount of T cells genetically engineered to express a CAR are administered to the subject.  It does not comprise a step by which a tissue is transplanted.  Therefore it is unclear how it is possible to administer the T cells before the tissue is transplanted into the subject.  What is the subject matter that is regarded as the invention?  Is it a method that comprises transplanting a tissue into a subject?  Has this step been omitted from the body of claim 8?    
(h)	Claim 7 is indefinite because the claim depends from claim 2 and recites, “wherein the T cells are administered after the tissue is transplanted into the subject.”  According to claim 2 the method comprises only a step by which an effective amount of T cells genetically engineered to express a CAR are administered to the subject.  It does not comprise a step by which a tissue is transplanted.  Therefore it is unclear how it is possible to administer the T cells after the tissue is transplanted into the subject.  What is the subject matter that is regarded as the invention?  Is it a method that comprises transplanting a tissue into a subject?  Has this step been omitted from the body of claim 2?    
(i)	Claim 12 is indefinite because the claim depends from claim 8 and recites, “wherein the T cells are administered after the tissue is transplanted into the subject.”  According to claim 8 the method comprises only a step by which an effective amount of T cells genetically engineered to express a CAR are administered to the subject.  It does not comprise a step by which a tissue is transplanted.  Therefore it is unclear how it is possible to administer the T cells after the tissue is transplanted into the subject.  What is the subject matter that is regarded as the invention?  Is it a method that comprises transplanting a tissue into a subject?  Has this step been omitted from the body of claim 8?    
(j)	Claim 13, which depends from claim 2, recites, “further comprising administering the T cells to the tissue before the tissue is transplanted into the subject”, but claim 2 does not recite a step by which a tissue is transplanted into the subject.  According to claim 2 the method comprises only a step by which an effective amount of T cells genetically engineered to express a CAR are administered to the subject.  What is the subject matter that is regarded as the invention?  Is it a method that comprises transplanting a tissue into a subject?  Has this step been omitted from the body of claim 2?    
(k)	Claim 14, which depends from claim 8, recites, “further comprising administering the T cells to the tissue before the tissue is transplanted into the subject”, but claim 2 does not recite a step by which a tissue is transplanted into the subject.  According to claim 8 the method comprises only a step by which an effective amount of T cells genetically engineered to express a CAR are administered to the subject.  What is the subject matter that is regarded as the invention?  Is it a method that comprises transplanting a tissue into a subject?  Has this step been omitted from the body of claim 2? 
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph.
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112, second paragraph, M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention1.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 2, 5-8, 10-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Beginning at page 6 of the amendment filed August 24, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.   
In this instance, the claims are drawn to methods comprising administering anti-CD19 CAR T cells to cause the depletion of B cells expressing CD19 to thereby promoting transplant tolerance and/or treat graft versus host disease (GVHD).
In this instance, it appears that the specification clearly and particularly describes by Example 1 T cells that have been engineered to express a CAR comprising an extracellular antigen binding domain derived from an antibody that specifically binds to CD19.  The specification discloses that these cells (“CART 19 cells”) underwent expansion in vivo, homed to the bone marrow, and continued to express a functional CAR for at least 6 months following their infusion into patients, where they caused the elimination of chronic lymphocytic leukemia (CLL) cells; but this is not a description of the claimed invention.
The specification depicts in Figure 1 the results of an experiment that led Applicant to conclude that the disclosed CART 19 cells expanded in vivo and persisted in the blood and bone marrow of CLL patients infused with the cells.  
The specification depicts in Figure 2 the results of an experiment that led Applicant to conclude that the CAR is continued to be expressed by the cells for a prolonged period following their infusion into CLL patients, that a targeted CD19-expressing B cell depletion or elimination has occurred, and that some of the cells expressing the CAR have the phenotype of memory T cells.
The specification depicts in Figure 3 the results of an experiment that led Applicant to conclude that the infusion of the CART 19 cells into CLL patients to cause rapid and even complete clinical responses with at least a partial depletion or elimination of CD19+ leukemic and CD19+ B cells.
In Figure 4, there is series of images depicting absolute lymphocyte counts and total CART 19 cells in circulation in treated CLL patients.
In Figure 5 there is a series of images depicting the results of experiments involving the direct ex vivo detection of CART 19 cells in one of the CLL patients 71 days after the infusion of the cells into the patient.
In Figure 6 there is a series of images depicting the gating strategy used to identify CART 19 cell expression by using polychromatic flow cytometry.
Figure 7 summarizes the patient demographics and response; Figure 8 depicts the long-term expression of the CAR by infused CART 19 cells; Figure 9 provides a series of images depicting B cell aplasia; and Figure 10 is an image demonstrating a reduction in plasma cells in all three CLL patients treated with infusions of the disclosed CART 19 cells.
Where is there a description of the use of the claimed invention to promote transplant tolerance (i.e., to prevent transplant rejection) and/or to treat GVHD in a human subject who has received or who will receive a transplanted tissue?
It is conspicuously absent from the disclosure, which appears to merely provide the suggestion that the CART 19 cells described might be found to promote transplant tolerance by depleting pre-existing memory B cells in solid organ transplant patients who are “cross match” positive (page 37 of the specification).
Treating CLL in leukemia patients is not the same as treating GVHD or preventing transplant rejection.
Nevertheless, there remain some concerns as to the what exactly is the CAR that is expressed by the genetically modified T cell administered to the subject to deplete B cells expressing the B cell surface marker targeted by the CAR.  The CAR to which the present claims are directed comprises “a 4-1BB costimulatory intracellular signaling domain” but which portion of the intracellular domain of 4-1BB constitutes such a domain?2  Moreover which portion of the intracellular domain of 4-1BB must be included and which signal must it be capable of transmitting if it is to be effective to cause the depletion of the targeted B cells expressing the B cell surface marker to which the CAR binds?  It is “costimulatory” but with what other stimulatory factor does it act to generate a signal that that ultimately leads to the depletion of the targeted B cells expressing the B cell surface marker to which the CAR binds?  Because this domain of the CAR need not have any particular structure it would appear that there is no correlation between any one particularly identifying structural feature that is shared by members of the genus of “4-1BB costimulatory intracellular signaling domains” and their ability to transmit a signal of some sort that leads to the depletion of the targeted B cells.
Turning to another issue, inasmuch as the claims are drawn to a method that per the language of the claims must deplete B cells expressing CD19, so as to promote transplant tolerance or treat GVHD, it is aptly noted that written support for the language of the claims is largely found in Example 13, but then it is evident that the extent of support is limited the use of the particular CART 19 cells that were infused in performing the experiments described by the example.4  Because the claims are not so limited it is submitted that the claims merely bid one skilled in the art to discover the identity of or develop a T cell genetically modified to express a CAR, which can be used as claimed to provide sustained B cell depletion.  Because not every T cell genetically modified to express a CAR, which has the structural and functional features recited by the claims, is reasonably expected to be the functional equivalent of the particular CART19 cells that were infused in performing the experiments described by the example5, it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application. 
Notably Applicant has remarked at page 10 of the amendment filed April 5, 2021 that the presently amended claims require that the administered T cell is genetically modified to express the particular CAR described in Example 1, but this is not the actually true.  The CAR expressed by the T cell genetically modified to express a CAR is not the CAR that is expressed by the CART 19 cells described for use by Example 1.  There may be many differences or there may be only a few, but the point is that the CAR to which the claims are directed is not necessarily the same as the that which is described by the example.
That every T cell genetically modified to express a CAR, which has the structural and functional features recited by the claims, should not be expected to be found to be the functional equivalent of the particular CART 19 cells that were infused in performing the experiments described by the example is implied by Applicant’s arguments traversing the propriety of maintaining the rejections of claims under 35 U.S.C. § 102.  Applicant has argued that the prior art, which teaches a method that is materially and manipulatively indistinguishable from the previously claimed invention, fails to teach that the resultant depletion of B cells in the treated subject was sustained to a time point 18 months post-infusion.6  Since the T cells administered to the subject and CAR expressed by the T cells, as described by the prior art, appear to be identical to the T cells and the CAR expressed by the T cells to which the claims are directed, it stands to reason that Applicant’s argument suggests their CART 19 cells, as described by Example 1, have properties that, although not claimed, distinguish the claimed T cell genetically modified to express a CAR from the apparently indistinguishable T cells and CAR expressed by the T cells of the prior art since the prior art does not expressly teach a sustained B cell depletion at 18 months following the administration thereof to the subject.  Indeed, with respect to the written description requirement, if CART19 cells expressing the CAR described by Example 1 persist in the subject 18 months post-infusion to sustain B cell aplasia up to that point in time, it should not be presumed a priori that any other “T cell modified to express a CAR” will function as effectively as the CART 19 cells described by the example to sustain prolonged B cell depletion.  The ability of any other “T cell modified to express a CAR” to do so must be determined empirically7. 
This position is supported by the teachings of Kansal et al. (Sci. Transl. Med. 2019; 11: eaav1648; pp. 1-14), which describes a CAR and a variant thereof comprising an altered CD3 intracellular signaling domain; see entire document (e.g., the abstract; and Figure 1 at page 2).  Kansal et al. teaches that although both the original version of the CAR and the variant thereof comprise a CD3 intracellular signaling domain, as does the CAR to which the instant claims are directed, the variant facilitates increased persistence of T cells modified to express the CAR (see, e.g., page 2).  As explained by Kansal et al., “[this] CD3 variant contains alanine residues in place of the conserved tyrosine residues in two of the three cytoplasmic immunoreceptor tyrosine-based activation motif (ITAM) domains [and that these] mutations reduce activation and mitigate the subsequent exhaustion of the CAR T cells, thus contributing to increased persistence of the engineered T cells in vivo (page 2).  This supports the position taken herein that it cannot be presumed a priori that any given “T cell genetically modified to express a CAR” comprising a CD3 intracellular signaling domain, as claimed, will be found to persist in the subject for a prolonged period following infusion thereof into the subject, such that it should be expected that the depletion of B cells in the subject will be sustained for this same period of time.
To further support this position, it is again noted that no one element of the conventional CAR has been found to be purely structural.  Even the transmembrane domain, which might at once been regarded to have played only a structural role, has been found to impart particular functional properties upon the CAR.  Bridgeman et al. (J.Immunol. 2010 Jun 15; 184 (12): 6938-49) found, for example, that CARs containing the CD3 transmembrane domain can form a complex with the endogenous TCR that may be beneficial for optimal T cell activation, a property that could be abolished by altering the structure of the transmembrane domain by amino acid substitution (see entire document; e.g., the abstract).  It is therefore reasonable to question whether a “CAR” such as that to which claim 2, for example, is directed, which may have a structure that is substantially different from that of the CAR expressed by the disclosed CART 19 cells will function as it should or as it must to facilitate the depletion of CD19-expressing B cells in the subject.  This position is supported by the teachings of publications previously cited.  Such results suggest that no one element of a conventional CAR can be taken for granted or presumed to function as necessary regardless of its structure; and accordingly since the claims are drawn to a plurality of structurally disparate CARs, it is submitted that the description of CART 19 cells should not be regarded as sufficient to adequately describe with the requisite clarity and particularity at least a substantial number of members of the claimed genus of T cells genetically modified to express such structurally disparate CARs.
While one could test a plurality of structurally disparate T cells that have been genetically modified to express a CAR having the requisite features to determine which, if any, can be used in practicing the claimed invention to provide a lasting depletion of B cells in the subject, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, since the claims are not limited to the particular CART 19 cells that have been used and shown to be effective to provide a sustained B cell depletion in a subject lasting 18 months following infusion thereof into the subject, in this case it seems the actual inventive work of producing at least a substantial number of the T cells genetically modified to express a CAR to which the claims are directed would be left for subsequent inventors to complete.
In this instance it is submitted that the disclosure of the finding that CART 19 cells persisted for 18 months and that B cell aplasia was sustained for this same period does not suffice to adequately describe with the requisite clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application.  This is because the claims are not limited to a method that uses these same cells or the T cells that are modified to express this same CAR and any given “T cell genetically modified to express a CAR”, which expresses a CAR according to claims 2 or 8, may not prove to be one that persists in any given subject for a period of 18 months post-infusion to cause a sustained depletion of B cells in the subject lasing for this same period of time.
So, once again, it is submitted that at best, given the disclosure, it might only seem obvious to try to practice the invention, as claimed, to promote transplant tolerance or treat graft versus host disease by administering to any given subject “a T cell genetically modified to express a CAR” having the features recited by the claims, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
Lastly, there is a distinction between a disclosure that might constitute a description sufficient to anticipate or render obvious the claimed subject matter and a disclosure that adequately describes whole of the claimed invention.  The two are not the same.  “As the court pointed out, ‘the description of a single embodiment of broadly claimed subject matter constitutes a description of the invention for anticipation purposes ..., whereas the same information in a specification might not alone be enough to provide a description of that invention for purposes of adequate disclosure....’ Id. at 970, 169 USPQ at 797 (citations omitted)”.  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562, 19 U.S.P.Q.2d 1111, 1115 (Fed. Cir. 1991).
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354.   
As presently amended, it is only according to claim 22 that the CAR expressed by the genetically engineered T cells administered to the subject is one that comprises a CD8 hinge domain comprising the amino acid sequence of SEQ ID NO: 21 and a CD8 transmembrane domain comprising the amino acid sequence of SEQ ID NO: 22; and it is only according to claim 24 that the CAR comprises, in its entirety, the amino acid sequence of SEQ ID NO: 12, which is the amino acid sequence of the “CD19-BB-z” CAR described by the example beginning at page 28 of the specification.  This same CAR is described by the disclosure set forth in PCT/US2011/64191 (WO2012079000).  Yet, while claim 22 is limited to a method that utilizes genetically engineered T cells expressing this particular CAR, the remainder of the claims are not.  Since, as disclosed by this application, the invention is not to be considered a method that utilizes this particular CAR, but may instead be any method comprising the administration of genetically engineered T cells expressing “any CAR that targets a B cell [that] can be used in the present invention” (page 19 of the specification) and that “[compositions] and methods of making CARs have been described in PCT/US11/64191, which is incorporated by reference herein”, it stands to reason that the CAR to which the instant claims are directed may be any CAR according to the disclosure set forth by the named prior filed application (i.e., PCT/US2011/64191).  Accordingly it is aptly noted that per the disclosure of the prior filed application the CAR may be comprised of the particularly described polypeptide elements (e.g., an extracellular domain comprising an anti-CD19 scFv comprising the amino acid sequence of SEQ ID NO: 20 or a CD8 hinge domain comprising the amino acid sequence of SEQ ID NO: 21), as well as variants of these polypeptides, modified polypeptides, derivatives thereof, and analogs thereof (see, e.g., page 22, line 25, through page 23, line 4 of PCT/US2011/64191).  In addition, with particular regard to the cytoplasmic domain of the CAR, it is noted that according to the disclosure at page 32, lines 1-5 of PCT/US2011/64191, “examples of intracellular signaling domains for use in the CAR of the invention include the cytoplasmic sequences of the T cell receptor (TCR) and co-receptors that act in concert to initiate signal transduction following antigen receptor engagement, as well as any derivative or variant of these sequences and any synthetic sequence that has the same functional capability.”  This is problematic in that it is not clear what signal(s) must be transduced by the cytoplasmic domain of the CAR or elements thereof (e.g., “a 4-1BB costimulatory intracellular signaling domain”), if it is to be effectively used in practicing the claimed invention to achieve the claimed objectives; but moreover it is not evident how any naturally occurring intracellular signaling domain should be modified so as to have or retain the functionality necessary.  For example, given the disclosure by PCT/US2011/64191, it is evident that the claims are directed to any of a genus of structurally and functionally disparate CARs comprising an intracellular signaling domain comprising “a 4-1BB costimulatory intracellular signaling domain”, which might be a polypeptide comprising SEQ ID NO: 23 or a variant thereof comprising an amino acid sequence that differs from SEQ ID NO: 23.  Yet the specification fails to describe at least a substantial number of the structural variants of the polypeptide comprising SEQ ID NO: 23 that are suitably used to construct a CAR that is effectively used in practicing the claimed invention to achieve the claimed objective.  Clearly it is not any and all variants of a polypeptide comprising SEQ ID NO: 23 that are suitably used to construct a CAR that when expressed by T cells facilitates the depletion of B cells expressing CD19 in a subject.  In general the effects of structural variation (e.g., amino acid substitution) upon the specific activity or biologic function of a protein or a portion thereof cannot be predicted but must be determined empirically.  So, for example, it cannot be presumed a priori that any given structural variant of a polypeptide comprising SEQ ID NO: 23 will have or retain the functionality of the “parent” polypeptide so as to be suitably used to construct a CAR that is effectively used in practicing the claimed invention to achieve the claimed objective.  Support for this position is found, e.g., in the teachings of the publications cited above (e.g., Kansal et al. (supra)).  
Still further support for the position taken herein that it cannot be presumed a priori that any given CAR may be used to practice the claimed invention is found in the teachings of Long et al. (Nat. Med. 2015 Jun; 21 (6): 581-90).  Long et al. teaches the “unexpected” finding that anti-GD2 CARs that incorporate a well-studied antibody tonically signal during ex vivo expansion to induce exhaustion in CAR T cells; see entire document (e.g., page 588).  Similarly Künkele et al. (Cancer Immunol. Res. 2015 Apr; 3 (4): 368-79) teaches their “unexpected” finding that CAR constructs generating the highest in vitro activity, either by extracellular spacer length tuning or by the addition of cytoplasmic signaling modules, exhibit attenuated antitumor potency in vivo, whereas CARs tuned for moderate signaling outputs mediate tumor eradication (see entire document; e.g., the abstract).  These findings echo the teachings of the above mentioned publications and particularly those of Bridgeman et al. (supra) to once again provide the indication that no one element of the conventional CAR is purely structural and that the art is characterized by a high degree of unpredictability that is cannot be presumed that just because a CAR comprises an antigen binding domain that specifically binds to CD19 that it will be effectively used to deplete B cells in order to treat GVHD and/or promote transplant tolerance in a subject.  
Adding to the evidence indicating that the structure of the CAR may not be taken for granted, Fujiwara et al. (Cells. 2020 May 9; 9 (5): 1182; pp. 1-17) teaches CARs with a CD8- or CD28-derived hinge domain showed significant differences in CAR-T cell function, despite their equal expression levels (see entire document; e.g., the abstract).  So once again it seems that it must not be presumed that any given anti-CD19 CAR is one that is suitably used in practicing the claimed invention to achieve the claimed objective.  
From the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

In this instance, at best, the specification describes T cells genetically engineered to express the anti-CD19 CAR designated “CD19-BB-z”, which comprises the amino acid sequence of SEQ ID NO: 12.  Not adequately described are at least a substantial number of the genus of structurally and/or functionally disparate “CARs” that are suitably used to practice the claimed invention in order to achieve the claimed objectives of treating GVHD and/or promoting transplant tolerance by depleting B cells expressing CD19 in a subject.
 While one could test a plurality of “CARs” comprising, for example, structural variants of a polypeptide comprising the amino acid sequence of SEQ ID NO: 23 to determine which, if any, have the requisite functional characteristics of a “4-1BB costimulatory intracellular signaling domain” that is suitably used to construct a CAR for use in practicing the claimed invention to achieve the claimed objective, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the actual inventive work of producing at least a substantial number of the CARs that are to be used in practicing the claimed invention would be left for subsequent inventors to complete.  
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed methods, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the “T cells genetically modified to express a CAR”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
    
11.	Claims 2, 5-8, 10-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using any embodiment of the claimed invention, which is taught by the prior art, does not reasonably provide enablement for using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 8 of the amendment filed August 24, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice8), it cannot be practiced without undue experimentation.  
In this instance, and with particular regard to claims 2 and 8, it is submitted that the specification does little more than state a hypothesis that any given “T cell genetically modified to express a CAR” comprising an anti-CD19 binding scFv, a CD8 hinge/transmembrane domain, a 4-1BB costimulatory intracellular signaling domain, and an intracellular signaling domain of a CD3ζ chain can be used to treat GVHD and/or promote transplant (graft) tolerance in any given subject and propose testing to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Here, while the specification demonstrates that the disclosed genetically modified T cells expressing the disclosed CAR designated “CD19-BB-z” is effectively used to deplete leukemic cells expressing CD19, the claims are drawn to a methods for treating GVHD and/or promoting transplant tolerance and the specification, rather than demonstrating the use of the claimed invention, merely discloses the hypothesis that “CART 19 cells can be used for […] solid organ transplant patients who are ‘cross match’ positive [since] elimination of pre-existing memory B cells might permit organ transplants that are not currently possible in these immunized patients”.  The claims however are not limited to a method of elimination pre-existing memory B cells to permit solid organ transplant in patients who are “cross match” positive.  Even so it would seem that there is much evidence to suggest that it should not be presumed that the claimed invention can be used effectively to treat GVHD by reducing the frequency or severity of at least one sign or symptom thereof and/or promote transplant tolerance in any given subject who is a recipient of a graft or transplanted tissue.  Already of record, Schmitz et al. (Transpl. Int. 2020 Jan; 33 (1): 30-40) provides support for this position by teaching the role of B cells in organ transplantation remains incomplete but discloses that it would seem that in some circumstances donor-specific antibodies (produced by B cells) can promote tolerance through the mechanism of accommodation and that CD19+ regulatory B cells (Bregs) may play have a pivotal role in the induction and maintenance of transplant tolerance.  Published in 2020, the teachings of Schmitz et al. suggest that the art is very much still in its infancy, but certainly it might prove to be counterproductive to practice the claimed invention to deplete or eliminate any and all CD10-expressing B cells in transplant recipients if the goal is to prevent transplant rejection and/or alleviate GVHD.
Tanaka et al. (Sci. Rep. 2021 Sep 13; 11 (1): 18180; pp. 1-11) provides addition evidence that the claimed invention may not be practiced, at least not to the fullest extent of the claims, without undue experimentation since their study indicated that B cell depletion with anti-CD20 monoclonal antibody (mAb) exacerbates anti-donor CD4+ T cell responses in highly sensitized transplant recipients; see entire document (e.g., the abstract).9  As Tanaka et al. concludes the results of their study suggest that in the setting of treating transplant recipients, “depletion of B cells with anti-CD20 mAbs may hinder some inhibitory pathways, and thus the CD4+ T cells primed by either direct or indirect allo-recognition leads to hyper responsiveness” (page 7 of 11).  The instant claims are drawn to a method that depletes B cells expressing CD19 using CAR T cells expressing a CD19-specific CAR, but presumably the depletion of CD19-expressing B cells using these CAR T cells, as opposed to an antibody, will also be found to lead to immune hyperresponsiveness and allograft rejection.10  At the very least the findings of Tanaka et al., as well as the teachings of Schmitz et al. (supra) indicate that the claimed invention cannot be practiced without undue experimentation.  
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
Applicant has argued that the enablement requirement is met by the disclosure but has not provided any logical or scientific reasoning to support the assertion.  Moreover Applicant has provided no factual evidence indicating that the claimed invention can be used as intended to promote transplant tolerance (i.e., prevent transplant rejection) and/or treat GVHD in a subject who has or will receive a transplanted tissue.  So then why is the disclosure to be considered reasonably enabling of the claimed invention and why should the artisan be expected to be able to practice the claimed invention without undue experimentation?  It is not apparent, but as explained herein and in the above rejection of the claims as failing to satisfy the written description requirement it appears that the specification, at best, describes the treatment of CLL patients by infusing the disclosed CART 19 cells; it does not describe the use of the claimed invention.  It does not describe infusing the disclosed CART 19 cells or any other “T cell genetically modified to express a CAR” having a structure required by the instant claims so as to prevent transplant rejection or to alleviate a sign or symptom of GVHD in a human subject who has received a transplant tissue.11 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.


Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

13.	Claims 2, 5-8, 10-12, 16, 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2016/0159907-A1.
	At page 11 of the amendment filed August 24, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
The claims are herein drawn to a method comprising administering to a subject one or more doses of a T cell genetically modified to express a CAR before, concurrently with, or after administering to the subject a bone marrow or stem cell transplantation (allograft), wherein the CAR has the material and structural characteristics recited by the claims, so as to deplete B cells expressing CD19 in the subject and thereby reduce the frequency or severity of a symptom of GVHD and/or promote transplant tolerance.
U.S. Patent Application Publication No. 2016/0159907-A1 (June et al.) teaches a method for stimulating a T cell-mediated immune response to a target cell population or tissue in a mammal; see entire document (e.g., the abstract; paragraph no).  June et al. teaches the method comprises engrafting or transplanting T cells genetically modified to express a chimeric antigen receptor (CAR) that specifically binds to CD19 (“CART 19 cells”) into a human subject by administering the cells to the subject; see, e.g., Example 2 and the disclosure in paragraph [0226].  However June et al. also teaches the cells are administered to the subject before, concurrently, or after bone marrow or stem cell transplantation or more particularly peripheral blood stem cell transplantation (see, e.g., paragraphs [0182] and [0227]) or that the cells are administered to a patient suffering from a salvage post allogeneic bone marrow transplantation malignancy (i.e., after the subject has received a transplanted tissue, namely bone marrow) (see, e.g., paragraph [0205]).  June et al. teaches the CAR that is expressed by the T cells that are genetically modified to express the CAR comprises an extracellular domain derived from an scFv that binds to CD19, a CD8 hinge/transmembrane domain, and the intracellular costimulatory signaling domains of 4-1BB and CD3; see, e.g., paragraph [0039] and Table 5 at page 32.  June et al. teaches the CAR is one designated “CD19-BB-z” (see, e.g., Example 1 and Table 5 at page 32), which appears to be identical to the CAR disclosed by this application using the very same designation, which comprises the amino acid sequence of SEQ ID NO: 12 and comprises an extracellular domain comprising an anti-CD19 scFv comprising the amino acid sequence of SEQ ID NO: 20, as well as a CD8 hinge domain and transmembrane domain, which, respectively, comprise the amino acid sequences of SEQ ID NO: 21 and SEQ ID NO: 22 (see the example beginning at page 28 of the instant specification and Table 5 at page 32).  June et al. teaches that a second dose of the genetically engineered CART 19 T cells can be administered to the subject if the subject exhibits adequate tolerance to the first dose (see, e.g., paragraph [0327]).  June et al. teaches the prolonged persistence of CART 19 cells in the blood and bone marrow of the patient, as well as the prolonged depletion of CD19+ B cells and CLL cells has been facilitated by the induction of immunologic tolerance to the chimeric antigen receptor (since the CART 19 cells that express the single-chain Fv (scFv) antibody fragment containing murine sequences, but were not rejected); see, e.g., paragraph [0350].  This latter disclosure is read as indicating that the method described has promoted transplant tolerance in the subject (i.e., prevented the rejection of the transplanted CART 19 cells by the subject’s immune system).  June et al. teaches subjects were tested for response (e.g., by evaluating the sustained depletion of B cells expressing CD19 in the subject) over a period of at least 6 months to at least three years (see, e.g., paragraphs [0236], [0240], [0271], and [0280]).12  June et al. teaches the persisting population of genetically engineered T cells persists (or their progeny following expansion in vivo) in the human for several months to two or three years post-transplantation (see, e.g., paragraphs [0029] and [0036]).  June et al. teaches the method comprises evaluating the persistence of the cells expressing the CAR for a period of up to about 2 years following the transplantation or infusion; see, e.g., Example 2.  June et al. teaches the resulting potent graft-versus-tumor effect that is achieved by infusion of CAR T cells is associated with considerable morbidity because of the high frequency of chronic graft-versus-host disease (GVHD), but that the data presented suggests that genetically modified autologous T cells expressing the CD19-specific CAR may circumvent this limitation by reducing the frequency of GVHD (paragraph [0352]).
Absent a showing of any difference the claimed invention is deemed indistinguishable from the method described by the prior art.  This is reasonable, even though June et al. does not characterize the disclosed as invention as a method of treating graft versus host disease (GVHD) or a method of promoting transplant tolerance, per se, since June et al. expressly discloses that the method results in the depletion of B cells expressing CD19.  Accordingly, not only is the method disclosed by the prior art materially and manipulatively indistinguishable from the claimed invention, but it is disclosed as causing the same effect that renders the invention suitable for use in treating graft versus host disease (GVHD) or a method of promoting transplant tolerance.  It follows that the method disclosed by the prior art necessarily constitutes a method for treating GVHD and/or promoting transplant tolerance in the subject.  See Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993).  See M.P.E.P. §§ 2112 and 2112.02.  This conclusion is supported by the disclosure of June et al. that that the use of genetically modified autologous T cells expressing the CD19-specific CAR in practicing the disclosed method may circumvent limitations associated with the occurrence of GVHD by reducing the frequency of GVHD in subjects.   
Applicant’s arguments have been given careful consideration, but not found persuasive for the reasons provided above. 

14.	Claims 2, 5-8, and 10-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Porter et al. (J. Cancer. 2011; 2: 331-2; electronically published on-line on June 1, 2011) (of record).
	At page 12 of the amendment filed August 24, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
As noted above, claims 2, 5-8, and 10-12 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.   As explained, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, the effective filing date of the claims is deemed the filing date of the international application, namely July 12, 2013 and therefore Porter et al. is prior art under 35 U.S.C. §102(b).
The claims are herein drawn to a method comprising administering to a subject an effective amount of T cells genetically modified to express a CAR before, concurrently with, or after administering to the subject a bone marrow or stem cell transplantation, wherein the CAR has the material and structural characteristics recited by the claims, so as to deplete B cells expressing CD19 in the subject and thereby reduce the frequency or severity of a symptom of GVHD and/or promote transplant tolerance.
Porter et al. teaches administering genetically modified autologous T cells expressing a chimeric antigen receptor (CAR) that comprises an anti-CD19 scFv, human CD8 hinge and transmembrane domain, and human CD137 (4-1BB) and CD3 signaling domains to a patient; see entire document (e.g., the abstract).  In citing Milone et al. (Mol. Ther. 2009 Aug; 17 (8): 1453-64), Porter et al. teaches the CAR is designated “CD19-BB-”, which is understood to comprise an amino acid sequence that is identical to the amino acid sequence of SEQ ID NO: 12 as set forth by the instant application and which comprises an extracellular domain comprising an anti-CD19 scFv comprising an amino acid sequence that is identical to SEQ ID NO: 20 as set forth by the instant application, as well as a CD8 hinge domain and transmembrane domain, which, respectively, comprise the amino acid sequences of SEQ ID NO: 21 and SEQ ID NO: 22 as set forth by the instant application (see, e.g., Figure 1 of Milone et al.).  Porter et al. teaches T cells proved effective to deplete CD19-expressing B cells and leukemic cells in the patient (see, e.g., page 332).  In citing Kohn et al. (Mol. Ther. 2011 Mar; 19 (3): 432-8) (i.e., reference #9)13 at page 332, Porter et al. teaches administering genetically modified T cells expressing a CAR are administered after a hematopoietic stem cell transplant (HSCT).  Moreover, in citing Kohn et al., Porter et al. describes the patient to be treated using the disclosed methodology as being a subject who has received in conjunction with the infusion of engineered T cells expressing a CAR that specifically binds to CD19 a transplanted tissue (i.e., a hematopoietic stem cell transplant (HSCT)).14 
Accordingly it is submitted that the process disclosed by the prior art is materially and manipulatively indistinguishable from the claimed process.  Its practice is therefore fully expected to cause the same effects as the practice of the claimed invention.  This is especially true since the prior art teaches the treatment results in the depletion of B cells expressing CD19, which is understood to necessarily lead to a reduction in the frequency or severity of a symptom of GVHD and/or the promotion of transplant tolerance.
For additional clarity, as previously noted, the claimed methods do not comprise an active step by which a transplanted tissue is administered to a subject.  So since according to the claims the genetically modified T cell is administered before the administration of the transplanted tissue it is possible to practice the inventions before (and effectively without) administering the transplanted tissue to the subject.  Then, in essence, each of the inventions of claims 2, 6, 8, and 11 (as the claims are herein construed) is a method comprising only the single active step of administering to a subject a T cell genetically modified to express a CAR.  So, since Porter et al. teaches administering to a subject an effective amount of T cells genetically modified to express a CAR, which appears to have a structure that is indistinguishable from the CAR to which the instant claims are directed, Porter et al. anticipates the claimed invention.  
Furthermore, although claims 8 and 10-12 are drawn to a method that is, according to the preamble, intended for use in treating graft versus host disease (GVHD), because the claimed method comprises administering a T cell genetically engineered to express a CAR to a subject at a point in time before a transplanted tissue is administered to the subject, the subject, who is not necessarily a subject afflicted by GVHD, should not be expected to be afflicted by the disease since the subject has not previously received a transplanted tissue.  Therefore, since Porter et al. teaches administering to a subject an effective amount of T cells genetically modified to express a CAR, which appears to have a structure that is indistinguishable from the CAR to which the instant claims are directed, once again, it is submitted that Porter et al. anticipates the claimed invention.  
Then, with particular regard to claims 5 and 10, which recite the administration of the T cells at the same time the tissue is transplanted, it is again noted that according to the specification T cells genetically modified to express a CAR are administered to the subject by “transplantation” (see the disclosure in the paragraph bridging pages 26 and 27 of the specification).  A “tissue” is understood to be a group of cells that have similar structure and that function together as a unit.  A “transplanted tissue” is a tissue that has been introduced into an individual (see the definition of “transplant” at page 17 of the specification).  It follows then that the T cells genetically modified to express a CAR, once transplanted into the subject, constitute a transplanted tissue.  So, since T cells genetically modified to express a CAR are themselves “a transplanted tissue”, it must be said that the T cells are administered concurrently with the transplanted tissue.  There is no distinction between the T cells and the transplanted tissue since the T cells are a transplanted tissue and because the claims do not recite the transplantation of any other tissue.  Put another way, if the T cell is the transplanted tissue, which is administered by transplantation, then, the T cell is administered at the same time as the transplanted tissue (because it is the transplanted tissue).  Accordingly, absent a showing of any difference, it is submitted that the disclosure of the method by the prior art is anticipatory of the invention according to the claims.  
Lastly, although the claims recite, “wherein the T cells are detectable in the subject for at least at eighteen months after the administration of the T cells to the subject”, the claimed methods do not comprise a step by which the practitioner necessarily attempts to detect the presence of the cells eighteen months after their administration.  Furthermore, even though the prior art does not expressly teach the cells persist in the subject at a detectable level for a period of at least 18 months following their administration to the subject, since the method disclosed by the prior art cannot otherwise be distinguished from the claimed invention (i.e., the process disclosed by the prior art is materially and manipulatively indistinguishable from the claimed process), it is reasonably expected that the cells will remain detectable 18 months or longer following their administration.
Here Applicant is again reminded that the Office lacks the facilities and resources for examining and comparing Applicant's process with the process of the prior art in order to establish that processes differ.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed process is different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
Applicant’s arguments have been carefully considered but not found persuasive for the reasons provided above.

15.	Claims 2, 5-8, and 10-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Porter et al. (See comment in PubMed Commons belowN. Engl. J. Med. 2011 Aug 25; 365 (8): 725-33; electronically published on-line on August 10, 2011) (of record).
	At page 12 of the amendment filed August 24, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
As noted above, claims 2, 5-8, and 10-12 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.   As explained, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, the effective filing date of the claims is deemed the filing date of the international application, namely July 12, 2013 and therefore Porter et al. is prior art under 35 U.S.C. §102(b).
The claims are herein drawn to a method comprising administering to a subject T cells genetically modified to express a CAR comprising an antigen binding domain or more particularly an anti-CD19 binding scFv, a CD8 hinge/transmembrane domain, a 4-1BB costimulatory intracellular signaling domain, and the intracellular signaling domain of a CD3 chain, wherein the CAR has the material and structural characteristics recited by the claims, so as to deplete B cells expressing CD19 in the subject and thereby reduce the frequency or severity of a symptom of GVHD and/or promote transplant tolerance.
Porter et al. teaches the use of a lentiviral vector to infect autologous T cells from a patient so as to direct the expression of a chimeric antigen receptor (CAR) that comprises an anti-CD19 scFv, human CD8 hinge and transmembrane domain, and human 4-1BB and CD3 intracellular signaling domains by the cells; see entire document (e.g., the abstract; and Figure 1 at page 728).  Porter et al. teaches the engineered (genetically modified) T cells were administered to the patient and this treatment proved effective to deplete CD19-expressing B cells and leukemic cells in the patient (see, e.g., the abstract).  Notably, Porter et al. teaches, “[it] is likely that the CART19-cell–mediated elimination of normal B cells facilitated the induction of immunologic tolerance to the chimeric antigen receptor” (page 731).  Furthermore, Porter et al. discloses that “the resulting potent graft-versus-tumor effect [which stems from the treatment] is associated with considerable morbidity because of the high frequency of chronic graft-versus-host disease” (page 731), but that the results of the study suggests that genetically modified autologous T cells may circumvent this limitation (page 731).
Accordingly it is submitted that the process disclosed by the prior art is materially and manipulatively indistinguishable from the claimed process.  Its practice is therefore fully expected to cause the same effects as the practice of the claimed invention.  This is especially true since the prior art teaches the treatment results in the depletion of B cells expressing CD19, which is understood to necessarily lead to a reduction in the frequency or severity of a symptom of GVHD and/or the promotion of transplant tolerance.
For additional clarity, as previously noted, the claimed methods do not comprise an active step by which a transplanted tissue is administered to a subject.  So since according to the claims the genetically modified T cell is administered before the administration of the transplanted tissue it is possible to practice the inventions before (and effectively without) administering the transplanted tissue to the subject.  Then, in essence, each of the inventions of claims 2, 6, 8, and 11 (as the claims are herein construed) is a method comprising only the single active step of administering to a subject a T cell genetically modified to express a CAR.  So, since Porter et al. teaches administering to a subject an effective amount of T cells genetically modified to express a CAR, which appears to have a structure that is indistinguishable from the CAR to which the instant claims are directed, Porter et al. anticipates the claimed invention.  
Furthermore, although claims 8 and 10-12 are drawn to a method that is, according to the preamble, intended for use in treating graft versus host disease (GVHD), because the claimed method comprises administering a T cell genetically engineered to express a CAR to a subject at a point in time before a transplanted tissue is administered to the subject, the subject, who is not necessarily a subject afflicted by GVHD, should not be expected to be afflicted by the disease since the subject has not previously received a transplanted tissue.  Therefore, since Porter et al. teaches administering to a subject an effective amount of T cells genetically modified to express a CAR, which appears to have a structure that is indistinguishable from the CAR to which the instant claims are directed, once again, it is submitted that Porter et al. anticipates the claimed invention, particularly since Porter et al. contemplates the use of the invention to overcome the recognized limitations associated with the development of GVHD.  
Then, with particular regard to claims 5 and 10, which recite the administration of the T cells at the same time the tissue is transplanted, it is again noted that according to the specification T cells genetically modified to express a CAR are administered to the subject by “transplantation” (see the disclosure in the paragraph bridging pages 26 and 27 of the specification).  A “tissue” is understood to be a group of cells that have similar structure and that function together as a unit.  A “transplanted tissue” is a tissue that has been introduced into an individual (see the definition of “transplant” at page 17 of the specification).  It follows then that the T cells genetically modified to express a CAR, once transplanted into the subject, constitute a transplanted tissue.  So, since T cells genetically modified to express a CAR are themselves “a transplanted tissue”, it must be said that the T cells are administered concurrently with the transplanted tissue.  There is no distinction between the T cells and the transplanted tissue since the T cells are a transplanted tissue and because the claims do not recite the transplantation of any other tissue.  Put another way, if the T cell is the transplanted tissue, which is administered by transplantation, then, the T cell is administered at the same time as the transplanted tissue (because it is the transplanted tissue).  Accordingly, absent a showing of any difference, it is submitted that the disclosure of the method by the prior art is anticipatory of the invention according to the claims.  
Lastly, although the claims recite, “wherein the T cells are detectable in the subject for at least at eighteen months after the administration of the T cells to the subject”, the claimed methods do not comprise a step by which the practitioner necessarily attempts to detect the presence of the cells eighteen months after their administration.  Furthermore, even though the prior art does not expressly teach the cells persist in the subject at a detectable level for a period of at least 18 months following their administration to the subject, since the method disclosed by the prior art cannot otherwise be distinguished from the claimed invention (i.e., the process disclosed by the prior art is materially and manipulatively indistinguishable from the claimed process), it is reasonably expected that the cells will remain detectable 18 months or longer following their administration.
Here Applicant is again reminded that the Office lacks the facilities and resources for examining and comparing Applicant's process with the process of the prior art in order to establish that processes differ.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed process is different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
Applicant’s arguments have been carefully considered but not found persuasive for the reasons provided above.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	Claims 2, 5-8, 10-14, 16, 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Porter et al. (See comment in PubMed Commons belowN. Engl. J. Med. 2011 Aug 25; 365 (8): 725-33; electronically published on-line on August 10, 2011).
	At page 13 of the amendment filed August 24, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claims are herein drawn to a method comprising administering to a subject (patient) T cells genetically modified to express a CAR comprising an antigen binding domain or more particularly an anti-CD19 binding scFv, a CD8 hinge and transmembrane domain, an intracellular human 4-1BB costimulatory signaling domain, and an intracellular CD3ζ signaling domain, wherein the subject suffers from advanced CLL and is to be or has been treated by bone marrow transplantation. 
	Porter et al. teaches that which is set forth in the above rejection of claims under pre-AIA  35 U.S.C. 102(b), but does not expressly teach administering to the patient a bone marrow transplant to the patient with advanced CLL and, either before, at the same time, or afterward administering an effective amount of the genetically modified T cells expressing a CAR (i.e., CART19); nor does Porter et al. expressly teach evaluating the presence of the CAR-expressing T cells or the depletion of CD19-expressing B cells in the subject 18 months following the administration of the T cells to the subject.
Nevertheless, Porter et al. teaches that while allogeneic bone marrow transplantation has been used to induce long-term remissions in patients with advanced CLL, but the success of such treatment is limited by the resulting potent graft-versus-tumor effect is associated with considerable morbidity because of the high frequency of chronic graft-versus-host disease (GVHD) (page 731).  Porter et al. discloses that the results of their study suggest that the disclosed genetically modified autologous T cells may be used to treat patients receiving bone marrow transplants to circumvent this limitation by preventing or slowing the development of GVHD in the patient or treating GVHD once it has already developed in the patient (page 731).
Given this suggestion, it is submitted that it would have been obvious to one ordinarily skilled in the art at the time of the invention to have administered to the patient with advanced CLL a bone marrow transplant and, either before, at the same time, or afterward administering an effective amount of the genetically modified T cells expressing CART19.  One ordinarily skilled in the art at the time of the invention would have been motivated to do so in order to prevent or slow the development of or treat GVHD in the patient.
With particular regard to claims 16 and 17, it would have been obvious to one ordinarily skilled in the art at the time of the invention to have evaluated or measured the level of CAR-expressing T cells in the subject at various different time points following their infusion into the subject (e.g., 6 months, 12 months, 18 months, and 24 months) to determine just how long the cells persist.  Similarly, with particular regard to claims 19 and 20, it would have been obvious to one ordinarily skilled in the art at the time of the invention to have evaluated the depletion of the B cells in the subject at various different time points following the infusion of the CAR-expressing T cells into the subject (e.g., 6 months, 12 months, 18 months, and 24 months) to determine just how long the CAR-expressing T cells are capable of sustaining the depletion of the targeted CD19-expressing B cells.  While there might be any number of different reasons why one would have been so motivated, as an example, one would have able to assess the persistence of the B cell and leukemia ablation mediated by the CAR-expressing T cells in the subject. 
Applicant’s arguments have been carefully considered but not found persuasive for the reasons provided above.

19.	Claims 2, 5-8, 10-14, 16, 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimabukuro-Vornhagen et al. (Blood. 2009 Dec 3; 114 (24): 4919-27) in view of U.S. Patent Application Publication No. 2016/0159907-A1.
	At page 13 of the amendment filed August 24, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The claims are herein drawn to a method comprising administering to a subject one or more doses of a T cell genetically modified to express a CAR before, concurrently with, or after administering to the subject a tissue transplantation (allograft), wherein the CAR has the material and structural characteristics recited by the claims, so as to deplete B cells expressing CD19 in the subject and thereby reduce the frequency or severity of a symptom of GVHD and/or promote transplant tolerance.
Shimabukuro-Vornhagen et al. summarizes the current experimental and clinical evidence for the involvement of B cells in the pathogenesis of acute and chronic GVHD and teaches the depletion of B cells in transplant recipients is effective to minimize the harmful consequences of GVHD so as to promote transplant tolerance; see entire document (e.g., the abstract).  Shimabukuro-Vornhagen et al. teaches depletion of B cells may be achieved by contacting B cells in the subject and/or in the tissue to be grafted into the subject with an antibody that binds to an antigen on the surface of the B cells (e.g., CD20 or CD22); see, e.g., pages 4921 and 4924.
Shimabukuro-Vornhagen et al. does not expressly teach the use of CD19-specific CAR T cells to achieve B cell depletion in transplant recipients.  
U.S. Patent Application Publication No. 2016/0159907-A1 (June et al.) teaches a method for stimulating a T cell-mediated immune response to a target cell population or tissue in a mammal; see entire document (e.g., the abstract; paragraph no).  June et al. teaches the method comprises engrafting or transplanting T cells genetically modified to express a chimeric antigen receptor (CAR) that specifically binds to CD19 (“CART 19 cells”) into a human subject by administering the cells to the subject; see, e.g., Example 2 and the disclosure in paragraph [0226].  However June et al. also teaches the cells are administered to the subject before, concurrently, or after bone marrow or stem cell transplantation or more particularly peripheral blood stem cell transplantation (see, e.g., paragraphs [0182] and [0227]) or that the cells are administered to a patient suffering from a salvage post allogeneic bone marrow transplantation malignancy (i.e., after the subject has received a transplanted tissue, namely bone marrow) (see, e.g., paragraph [0205]).  June et al. teaches the CAR that is expressed by the T cells that are genetically modified to express the CAR comprises an extracellular domain derived from an scFv that binds to CD19, a CD8 hinge/transmembrane domain, and the intracellular costimulatory signaling domains of 4-1BB and CD3; see, e.g., paragraph [0039] and Table 5 at page 32.  June et al. teaches the CAR is one designated “CD19-BB-z” (see, e.g., Example 1 and Table 5 at page 32), which appears to be identical to the CAR disclosed by this application using the very same designation, which comprises the amino acid sequence of SEQ ID NO: 12 and comprises an extracellular domain comprising an anti-CD19 scFv comprising the amino acid sequence of SEQ ID NO: 20, as well as a CD8 hinge domain and transmembrane domain, which, respectively, comprise the amino acid sequences of SEQ ID NO: 21 and SEQ ID NO: 22 (see the example beginning at page 28 of the instant specification and Table 5 at page 32).  June et al. teaches that a second dose of the genetically engineered CART 19 T cells can be administered to the subject if the subject exhibits adequate tolerance to the first dose (see, e.g., paragraph [0327]).  June et al. teaches the prolonged persistence of CART 19 cells in the blood and bone marrow of the patient, as well as the prolonged depletion of CD19+ B cells and CLL cells has been facilitated by the induction of immunologic tolerance to the chimeric antigen receptor (since the CART 19 cells that express the single-chain Fv (scFv) antibody fragment containing murine sequences, but were not rejected); see, e.g., paragraph [0350].  This latter disclosure is read as indicating that the method described has promoted transplant tolerance in the subject (i.e., prevented the rejection of the transplanted CART 19 cells by the subject’s immune system).  June et al. teaches subjects were tested for response (e.g., by evaluating the sustained depletion of B cells expressing CD19 in the subject) over a period of at least 6 months to at least three years (see, e.g., paragraphs [0236], [0240], [0271], and [0280]).15  June et al. teaches the persisting population of genetically engineered T cells persists (or their progeny following expansion in vivo) in the human for several months to two or three years post-transplantation (see, e.g., paragraphs [0029] and [0036]).  June et al. teaches the method comprises evaluating the persistence of the cells expressing the CAR for a period of up to about 2 years following the transplantation or infusion; see, e.g., Example 2.  June et al. teaches the resulting potent graft-versus-tumor effect that is achieved by infusion of CAR T cells is associated with considerable morbidity because of the high frequency of chronic graft-versus-host disease (GVHD), but that the data presented suggests that genetically modified autologous T cells expressing the CD19-specific CAR may circumvent this limitation by reducing the frequency of GVHD (paragraph [0352]).
It would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed method by administering to a subject before, concurrently with, or after administration of a tissue transplant or graft to the subject so as to deplete B cells in the subject in order to reduce the frequency or severity of at least one symptom of GVHD and/or promote transplant (graft) tolerance in the subject.  In view of the combined teachings of Shimabukuro-Vornhagen et al. and June et al., it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have done so using the CD19-specific CAR T cells described by June et al.  Moreover it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have done so by first contacting the tissue or graft to be transplanted with the CAR T cells to deplete the tissue or graft of any B cells and then administering to the subject an effective amount of the CAR T cells to reduce the incidence or severity of GVHD in the subject and promote tolerance of the transplanted tissue or graft following its transplantation into the subject.  In addition it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have administered the CAR T cells to the subject before, concurrently with, or after the transplantation.  In any event one ordinarily skilled in the art at the time of the invention would have been motivated to do so in order to deplete B cells in the tissue or graft to be transplanted, as well as in the subject in order to reduce the incidence or severity of GVHD in the subject and promote tolerance of the transplanted tissue or graft following its transplantation into the subject.   
Then, with particular regard to claims 16 and 17, it would have been obvious to one ordinarily skilled in the art at the time of the invention to have evaluated or measured the level of CAR-expressing T cells in the subject at various different time points following their infusion into the subject (e.g., 6 months, 12 months, 18 months, and 24 months) to determine just how long the cells persist.  Similarly, with particular regard to claims 19 and 20, it would have been obvious to one ordinarily skilled in the art at the time of the invention to have evaluated the depletion of the B cells in the subject at various different time points following the infusion of the CAR-expressing T cells into the subject (e.g., 6 months, 12 months, 18 months, and 24 months) to determine just how long the CAR-expressing T cells are capable of sustaining the depletion of the targeted CD19-expressing B cells.  While there might be any number of different reasons why one would have been so motivated, as an example, one would have able to assess the persistence of the B cell and leukemia ablation mediated by the CAR-expressing T cells in the subject. 

Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

21.	Claims 2, 5-8, 10-12, 16, 17, 19, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,481,728 in view of the teachings of Porter et al. (J. Cancer. 2011; 2: 331-2) (of record).
	At page 14 of the amendment filed August 24, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
	The claims of the patent are drawn to a method of stimulating a T cell-mediated immune response to a CD19 expressing target cell population and/or treating a hematological cancer in a human, the method comprising administering to the human a pharmaceutical composition comprising an effective amount of a population of cells comprising a lentiviral vector, wherein the lentiviral vector comprises a nucleic acid encoding a CAR, wherein the CAR comprises a CD19 antigen binding domain comprising the amino acid sequence of SEQ ID NO: 20, a transmembrane domain, a costimulatory signaling region comprising 4-1BB, and a CD3 zeta signaling domain, wherein according to claim 27, in particular, the treating further comprises a bone marrow or stem cell transplant.
	The claims of the patent do not recite the CAR comprises a CD8 hinge and transmembrane domain; moreover, the claims of the patent do not recite the CAR comprises the amino acid sequence of SEQ ID NO: 12 with an extracellular domain comprising an anti-CD19 scFv comprising SEQ ID NO: 20, a hinge domain comprising SEQ ID NO: 21, and a transmembrane domain comprising SEQ ID NO: 22.
	Nevertheless, Porter et al. teaches recombinant T cells expressing a CAR having the designation “CD19-BB-z”, which comprises an amino acid sequence that is identical to SEQ ID NO: 12 with an extracellular domain comprising an anti-CD19 scFv comprising the amino acid sequence of SEQ ID NO: 20, a human CD8 hinge comprising the amino acid sequence of SEQ ID NO: 21, and a human CD8 transmembrane domain comprising the amino acid sequence of SEQ ID NO: 22, and human CD137 (4-1BB) and CD3 signaling domains (“CART-19 cells”), which are used to treat B cell malignancies; see entire document.  Notably teaches the cells underwent a massive expansion in vivo and persisted long term (see, e.g., page 332).
Accordingly, in view of the teachings of Porter et al., it is submitted that the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  This is especially true since it would be obvious to treat a patient with CD19+ hematological cancer (e.g., CLL) with a bone marrow transplantation and either before, at the same time, or afterward to treat the patient by administering to the patient the cell genetically modified to express a CAR, so as to stimulate anti-CD19+ cell immunity in the patient.  
With regard to claims 16, 17, 19, and 20 it would have been obvious to measure the level of CAR-expressing T cells in the human subject at various different time points following their infusion into the subject (e.g., 6 months, 12 months, 18 months, and 24 months) to determine just how long the cells persist and to evaluate the CD19+ cell depletion at these same time points.  While there might be any number of different reasons why one would have been so motivated, as an example, one would have able to assess the persistence of the CD19+ cell ablation mediated by the CAR-expressing T cells in the subject.
Although the claims of the patent do not recite that the administered population of cells expressing the CAR is effective prevent a significant immune response against the transplanted tissue or that the cells are detectable 18 months after their administration to the subject, because the cells to which the instant claims are directed are indistinguishable from the cells to which the claims of the patent are directed, the latter are expected to exhibit all of the properties of the former;16 and besides, mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).  Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See MPEP § 2145.  The Court of Appeals for the Federal Circuit has stated that “[I]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1575, 1936 (Fed. Cir. 1990) (emphasis in original).
  
22.	Claims 2, 5-8, 10-14, 16, 17, 19, and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-18, 20-25, and 27 of copending Application No. 15/996,667 in view of U.S. Patent Application Publication No. 2016/0159907-A1.
	Beginning at page 15 of the amendment filed August 24, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
	The claims of the copending application are drawn to a method of promoting transplant tolerance in a subject in need thereof or a method for treating GVHD in a subject in need thereof, said method comprising administering to the subject an effective amount of a genetically modified CAR T cell that is capable of depleting B cells expressing the antigen recognized by the extracellular domain of the CAR, wherein the T cell is administered before, concurrently with, or after a tissue or organ has been transplanted into the subject and wherein B cell aplasia is sustained for 18 months following infusion of the T cell into the subject.
	The claims of the copending application do not recite the antigen recognized by the CAR is CD19; nor do the claims recite the CAR comprises the amino acid sequence of SEQ ID NO: 12, which is a CAR comprising an extracellular domain comprising an anti-CD19 scFv comprising SEQ ID NO: 20, a hinge domain comprising SEQ ID NO: 21, and a transmembrane domain comprising SEQ ID NO: 22.  
U.S. Patent Application Publication No. 2016/0159907-A1 (June et al.) teaches a method for stimulating a T cell-mediated immune response to a target cell population or tissue in a mammal; see entire document (e.g., the abstract; paragraph no).  June et al. teaches the method comprises engrafting or transplanting T cells genetically modified to express a chimeric antigen receptor (CAR) that specifically binds to CD19 (“CART 19 cells”) into a human subject by administering the cells to the subject; see, e.g., Example 2 and the disclosure in paragraph [0226].  However June et al. also teaches the cells are administered to the subject before, concurrently, or after bone marrow or stem cell transplantation or more particularly peripheral blood stem cell transplantation (see, e.g., paragraphs [0182] and [0227]) or that the cells are administered to a patient suffering from a salvage post allogeneic bone marrow transplantation malignancy (i.e., after the subject has received a transplanted tissue, namely bone marrow) (see, e.g., paragraph [0205]).  June et al. teaches the CAR that is expressed by the T cells that are genetically modified to express the CAR comprises an extracellular domain derived from an scFv that binds to CD19, a CD8 hinge/transmembrane domain, and the intracellular costimulatory signaling domains of 4-1BB and CD3; see, e.g., paragraph [0039] and Table 5 at page 32.  June et al. teaches the CAR is one designated “CD19-BB-z” (see, e.g., Example 1 and Table 5 at page 32), which appears to be identical to the CAR disclosed by this application using the very same designation, which comprises the amino acid sequence of SEQ ID NO: 12 and comprises an extracellular domain comprising an anti-CD19 scFv comprising the amino acid sequence of SEQ ID NO: 20, as well as a CD8 hinge domain and transmembrane domain, which, respectively, comprise the amino acid sequences of SEQ ID NO: 21 and SEQ ID NO: 22 (see the example beginning at page 28 of the instant specification and Table 5 at page 32).  June et al. teaches that a second dose of the genetically engineered CART 19 T cells can be administered to the subject if the subject exhibits adequate tolerance to the first dose (see, e.g., paragraph [0327]).  June et al. teaches the prolonged persistence of CART 19 cells in the blood and bone marrow of the patient, as well as the prolonged depletion of CD19+ B cells and CLL cells has been facilitated by the induction of immunologic tolerance to the chimeric antigen receptor (since the CART 19 cells that express the single-chain Fv (scFv) antibody fragment containing murine sequences, but were not rejected); see, e.g., paragraph [0350].  This latter disclosure is read as indicating that the method described has promoted transplant tolerance in the subject (i.e., prevented the rejection of the transplanted CART 19 cells by the subject’s immune system).  June et al. teaches subjects were tested for response (e.g., by evaluating the sustained depletion of B cells expressing CD19 in the subject) over a period of at least 6 months to at least three years (see, e.g., paragraphs [0236], [0240], [0271], and [0280]).17  June et al. teaches the persisting population of genetically engineered T cells persists (or their progeny following expansion in vivo) in the human for several months to two or three years post-transplantation (see, e.g., paragraphs [0029] and [0036]).  June et al. teaches the method comprises evaluating the persistence of the cells expressing the CAR for a period of up to about 2 years following the transplantation or infusion; see, e.g., Example 2.  June et al. teaches the resulting potent graft-versus-tumor effect that is achieved by infusion of CAR T cells is associated with considerable morbidity because of the high frequency of chronic graft-versus-host disease (GVHD), but that the data presented suggests that genetically modified autologous T cells expressing the CD19-specific CAR may circumvent this limitation by reducing the frequency of GVHD (paragraph [0352]).
 	In view of the teachings of June et al. it is submitted that the subject matter to which the claims of the instant application would be seen as an obvious variation of the subject matter claimed in the copending application since it would have been obvious to use the CAR described by June et al. to practice the method claimed in the copending application.  In addition, given the claims of the copending application, as well as the teachings of June et al. it would have been obvious to evaluate the presence of the T cells in the subject at least once at a time selected from 12 and 18 months following the infusion of the cells into the subject to determine if the cells have persisted.  Similarly it would have been obvious to evaluate the level of B cells in the subject at these same points in time to determine if the depletion of B cells in the subject has been sustained since the infusion of the T cells into the subject.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
23.	No claim is allowed.

24.	As before noted the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Kalos et al. (Sci. Transl. Med. 2011 Aug 10; 3 (95): 95ra73; pp. 1-13) teaches T cells genetically modified to express CART19, as well as a method comprising administering the cells to a subject. 
	Mihara et al. (Br. J. Haematol. 2010 Oct; 151 (1): 37-46) teaches T cells genetically modified to express a CAR, as well as a method comprising administering the cells to a subject. 
Davies et al. (Cancer Res. 2010 May 15; 70 (10): 3915-24) teaches T cells genetically modified to express a CAR, as well as a method comprising administering the cells to a subject.  Davies et al. also teaches the importance of promoting tolerance to the genetically modified cells, especially if the cells are allogeneic.  Furthermore, Davies et al. teaches the generation of allogeneic donor T cells for clinical use, which possess increased antitumor activity with the additional advantage of having a limited capacity to mediate graft-versus-host disease.
Page et al. (Cold Spring Harb. Perspect. Med. 2013 Jul; 3 (7): a015511; pp. 1-16) reviews lymphodepletional strategies in transplantation.
Savoldo et al. (J. Clin. Invest. 2011 May; 121 (5): 1822-6; electronically published on-line on April 11, 2011) (of record) teaches the use of a retroviral vector to infect autologous T cells from a patient so as to direct the expression of a chimeric antigen receptor (CAR) that comprises an anti-CD19 scFv, a human CD28 costimulatory signaling domain, and a human CD3ζ signaling domain by the cells; see entire document (e.g., the abstract).  Savoldo et al. teaches the engineered (genetically modified) T cells were administered to the patient and this treatment proved effective to deplete CD19-expressing B cells and lymphoma cells in the patient (see, e.g., the abstract).  Savoldo et al. teaches some patients receive more than one dose of the engineered T cells (see, e.g., page 1824).  Savoldo et al. teaches the infusions were well tolerated without any immediate adverse side effects (see, e.g., page 1823). 

25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
December 2, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 2172 (II).
        2 Notably the specification does not use or define the term "4-1BB costimulatory intracellular signaling region” in describing the invention.
        
        3 The specification discloses in Example 1 that sustained “deep B cell aplasia” was observable eighteen months post-infusion (page 37, lines 13-16). 
        
        4 As previously noted, although not expressly described by the specification, it appears that “CART 19” cells express a CAR that has been described previously by Porter et al. (J. Cancer. 2011; 2: 331-2) as comprising an anti-CD19 scFv, human CD8α hinge and transmembrane domain, and human CD137 (4-1BB) and CD3ζ signaling domains. 
        
        5 This is implied by Applicant’s arguments traversing the propriety of maintaining the rejections of claims under 35 U.S.C. § 102.  Applicant has argued that the prior art, which teaches a method that is materially and manipulatively indistinguishable from the previously claimed invention, fails to teach that the resultant depletion of B cells in the treated subject was sustained to a time point 18 months post-infusion.  Since the T cells administered to the subject and CAR expressed by the T cells, as described by the prior art, appear to be identical to the T cells and the CAR expressed by the T cells to which the claims are directed, it stands to reason that Applicant’s argument suggests their CART19 cells, as described by Example 1, have properties that, although not claimed, distinguish the claimed T cell genetically modified to express a CAR from the apparently indistinguishable T cells and CAR expressed by the T cells of the prior art since the prior art does not expressly teach a sustained B cell depletion at 18 months following the administration thereof to the subject.  Indeed, with respect to the written description requirement, if CART19 cells expressing the CAR described by Example 1 persist in the subject 18 months post-infusion to sustain B cell aplasia up to that point in time, it should not be presumed a priori that any other “T cell modified to express a CAR” will function as effectively as the CART19 cells described by the example to sustain the B cell depletion 18 months following infusion.  The ability of any other “T cell modified to express a CAR” to do so must be determined empirically.   
        
        6 See pages 11 and 12 of the amendment filed April 26, 2018.
        
        7 Notably the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        8 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        9 Tanaka et al. suggests the exacerbation of anti-donor T cell responses may be due in part to the depletion of Bregs since it was previously discovered that the PD-L1/PD-L2-expressing CD5+ B-1 cells have a suppressive effect on alloreactive CD4+ T cells in mice (page 7 of 11).
        
        10 This is a reasonable presumption because regardless of how the B cells are depleted the point is that they are; this is also reasonable because both CD19 and CD20 are expressed by on the surface of most B cells.  CD20 is acquired relatively later during late stages of B cell lymphogenesis, whereas CD19 expression covers the entire spectrum of early B cell genesis and maturation.  See, e.g., Horna et al. (Blood. 2019; 134 (Suppl. 1): 5345; pp. 1-2); see entire document (e.g., the abstract). 
        11 Of course the claimed invention cannot be shown to be effective if the subject is a subject who will receive a tissue transplant.
        12 For example according to the disclosure in paragraph [0333] subjects were evaluated on a quarterly basis (after 3, 6, 9, and 12 months each year) for two years following the infusion of the genetically modified T cells expressing the anti-CD19 CAR.
        13 A copy of Kohn et al. is attached to the preceding Office action mailed June 21, 2021.
        
        14 Referring to a presentation by Carl June, Kohn et al. discloses that T cells are given on the second day after autologous HSCT, so as to exhibit greater expansion and persist longer (as compared to T cells given on the day 12 after transplant) (page 435).
        15 For example according to the disclosure in paragraph [0333] subjects were evaluated on a quarterly basis (after 3, 6, 9, and 12 months each year) for two years following the infusion of the genetically modified T cells expressing the anti-CD19 CAR.
        16 “[P]roducts of identical chemical composition can not have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 708, (Fed. Cir. 1990).  See M.P.E.P. § 2112.01.  
        17 For example according to the disclosure in paragraph [0333] subjects were evaluated on a quarterly basis (after 3, 6, 9, and 12 months each year) for two years following the infusion of the genetically modified T cells expressing the anti-CD19 CAR.